           Case 4:17-cr-00111-JM Document 1026 Filed 09/09/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                       4:17-CR-00111-JM

LEKEDRIC DAVIS

                                            ORDER

       For the reasons set out below, Defendant=s Motion for Reconsideration of Order Denying

Compassionate Release (Doc. No. 1025) is DENIED.

I.     BACKGROUND

       On March 13, 2018, Petitioner pled guilty to possession of a firearm in furtherance of a

drug trafficking offense, and the other charges against him were dismissed.1   On August 30,

2018, he was sentenced to 100 months in prison.2

II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish Aextraordinary and compelling reasons@ and that

release would not be contrary to the 18 U.S.C. ' 3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step Act, he must

first make the request with the Bureau of Prisons and exhaust his administrative remedies there.4



       1
           Doc. Nos. 473, 474.
       2
           Doc. Nos. 630, 633.
       3
         18 U.S.C. ' 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
       4
       See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark.
May 14, 2020) (no jurisdiction when defendant fails to exhaust administrative remedies).


                                                1
           Case 4:17-cr-00111-JM Document 1026 Filed 09/09/20 Page 2 of 4




Defendant requested compassionate release from the warden on May 20, 2020, but thirty days

have elapsed and he has not received a response. Accordingly, it appears that this issue is

properly before the Court.

       In support of his request, Defendant asserts that he is obese and has hypertension, which

put him at a higher risk of suffering from COVID-19. First, these health conditions are not

Aextraordinary and compelling@ reasons to support Defendant=s release. Although the First Step

Act did not define this phrase, it defers to the United States Sentencing Guidelines, which does

set out examples.5 Defendant=s health conditions are not listed. Defendant has provided no

argument or evidence to show that his health conditions are severe enough to prevent him from

independently functioning within the prison. Additionally, he has not shown that his conditions

cannot be controlled with medication. Second, Afear of contracting COVID-19 or of

experiencing more intense symptoms than the average person are not extraordinary or

compelling enough reasons for release.@6

       Defendant also asserts that his Afiancé, the mother of [his] four year old son, is recovering

now from breast cancer and undergone a double mastectomy though she can=t and won=t admit




       5
         Of course, this list predates the COVID-19 outbreak. U.S.S.G ' 1B1.13 cmt. n. 1. The
examples are: (1) the defendant=s medical condition is such that he suffers from a Aterminal
illness@ or the condition Asubstantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
recover@; (2) A[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant=s family circumstances include either A(i) The death or incapacitation of the caregiver
of the defendant=s minor child or minor children@ or A(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.@
       6
        United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D.
Ark. June 16, 2020).


                                                  2
            Case 4:17-cr-00111-JM Document 1026 Filed 09/09/20 Page 3 of 4




how difficult times are for her while I am away . . . .@7 Under the Guidelines, compassionate

release may be warranted upon the Adeath or incapacitation of the caregiver of the defendant=s

minor child.@8 Defendant has provided neither evidence nor argument to support a finding that

his fiancé is incapacitated to the point that she is unable to care for his child. He only alleges

that it is difficult on her while he is away, which is to be expected.

       Finally, Defendant is 34 years old and has served less than 40% of his sentence which

means he does not meet the age or minimum served time requirements under the Guidelines.

       Even if Defendant could establish extraordinary and compelling reasons, his request for

relief must be denied because of the ' 3553(a) factors B specifically, protecting the public from

additional crimes by Defendant and reflecting the severity of the offense.

       Defendant has six prior criminal convictions, which include theft of property, possession

of a controlled substance, possession of a defaced firearm, felon in possession of a firearm, and

possession with intent to deliver drugs. The drugs and firearms convictions are the same

behavior as the instant offense. In fact, he committed the instant offense while on supervision

for prior convictions for drugs and firearms.

       The severity of the instant offense must also be considered. Defendant was involved in a

loose-knit drug trafficking conspiracy in central Arkansas. On December 5, 2016, a confidential

informant purchased 3.2508 grams of heroin from Defendant. During the transaction,

Defendant possessed a Glock 23 with a 50 round drum.




       7
           Doc. No. 1025.
       8
           U.S.S.G ' 1B1.13 cmt. n. 1 (3).


                                                  3
        Case 4:17-cr-00111-JM Document 1026 Filed 09/09/20 Page 4 of 4




                                     CONCLUSION

      For the reasons stated, Defendant=s Motion for Reconsideration of Order Denying

Compassionate Release (Doc. No. 1025) is DENIED.

      IT IS SO ORDERED, this 9th day of September, 2020.


                                                 UNITED STATES DISTRICT JUDGE




                                             4
